COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 WEST   TEXAS    EXPRESS    d/b/a               §
 ROBERTS’ TRANSPORTATION, INC.,
                                                §             No. 08-12-00307-CV
                  Appellant,
                                                §                Appeal from the
 v.
                                                §           County Court at Law No. 6
 PEDRO GUERRERO,
                                                §           of El Paso County, Texas
                  Appellee.
                                                §             (TC#2011DCV01329)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause with

instructions to the trial court to enter an order compelling arbitration between the parties and

staying all other proceedings pending the outcome of arbitration.       We further order that

Appellant recover from Appellee all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JUNE, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.